Title: Abigail Adams to Mercy Otis Warren, 13 April 1776
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Marcia
      Braintree April 13. 1776
     
     I Received a few lines from you more than a week ago, and determined to have replied immediately to them, but tho you will scarcly believe me, I have never found an opportunity to take up my pen till this moment, which is ten oClock Saturday evening; tis true I have wrote several evenings since, but only to my Nearest Friend, and he has chid me for my delays, delays of which I have not been guilty, but the Letters have not reachd him. I miss’d the very kind care of my much valued Friend greatly in that respect.
     Your freedom in detaining the pamphlets was very agreable to me, it assurd me that Marcia made no Stranger of her Friend; and judging by her own Heart, knew that any entertainment or pleasure of her Friends contributed to her happiness.
     I find myself dear Marcia, not only doubled in Wedlock but multiplied in cares to which I know myself uneaquel, in the Education of my little flock I stand in need of the constant assistance of my Better half.
     I can not do them the justice I wish to, from the multiplicity of other concerns which devolve upon me in consequence of the continued absence of my associate.
     I find it necessary not only to pay attention to my own in door domestick affairs, but to every thing without, about our little farm &c. The Man upon whom I used to place dependance was taken sick last winter and left us. I have not been able to supply his place—therefore am obliged to direct what I fear I do not properly understand. Frugality, Industery and ecconomy are the Lessons of the day—at least they must be so for me or my small Boat will suffer shipwreck.
     
     I have been much gratified with the respect shewn to the remains of our worthy Friend. I hope and believe that the orator excerted himself upon the occasion—he had a fine field to display himself in.
     
      O pardon me, thou bleeding peice of Earth!
      That I am meek and gentle with these Butchers
      Thou art the Ruins of as brave a Man
      As ever live’d in the tide of times;
      Woe to the hand that shed this costly Blood
      Over thy Wounds now do I prophesy,
      (Which like dumb mouths, do ope their Ruby lips
      To beg the voice and utterance of a Tongue)
      A curse shall light upon that line of Men
      Domestick fury and firce civil Strife
      Shall cumber all the parts of Brittain.
      Shakspear
     
     But where do I ramble. You inquire for inteligence. I immagine you have the same that I have. I have more news papers than Letters. My Last containd an account of the Death of Governor Ward of Road Island with the small pox, “an amiable and sensible Man, a stedfast Friend to his Country upon very pure principals.”
     I hope you will fullfill your promise of writing me a long Letter. How do you like Mrs. Washington. Any other person you have seen, and noticed should be glad of your opinion. I love characters drawn by your pen.—When do you think of returning? Suppose you have not ventured into Boston. I dare not tho I have a great desire to look at it.
     My affectionate Regards (Shall I use that word) to the Coll. from his and your assured Friend,
     
      Portia
     
    